NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRENDA YANETH ZAVALA-LUGO,                      No.    16-73815

                Petitioner,                     Agency No. A200-806-579

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before: RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Brenda Yaneth Zavala-Lugo, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We grant


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      The BIA did not have the benefit of Pereira v. Sessions, 138 S. Ct. 2105,

201 L. Ed. 2d 433 (2018), which held that a notice to appear that does not specify a

time and date of hearing does not trigger the stop-time rule, when it denied

cancellation of removal for failure to establish ten years of continuous physical

presence. Thus, we remand for the BIA to consider continuous physical presence

in light of Pereira.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    16-73815